DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/30/2022 have been fully considered but they are not persuasive. The Applicant has argued that the combination of elements recited in pending claim 1 give rise to unexpectedly superior results.  Specifically, the Applicant has argued that the degree of crosslinking affects the flattening of the polymeric resin present on the surface of the toner particles.  The Applicant argues in the Response that the uncross-linked particles “are covering more to the toner surface due to the flattening, which increases their cross-sectional area that is covered on the surface.”  However, claim 1 does not recite that the polymeric resin particles be flat, only that they are less than 10% by weight crosslinked.  While Table 3 and Figure 1 referenced by the Applicant in the Response do show that flattening is dependent upon the divinyl benzene content (and therefore crosslinking), this result is only demonstrated for polymer resin particles formed from trifluoroethyl methacrylate (see [0115-125], namely Examples 1-2 and Comparative Examples 1-3).  Please note that there is no inventive example that is commensurate in scope of composition with the particles of Comparative Example 4 as Comparative Example 4 comprises additional monomers with crosslinking outside the recited range but no commensurate example with the same monomers but crosslinking within the recited range.  This data is therefore not sufficient to extend the flattenening characteristic of the inventive examples to all polymeric resins comprising a fluorinated monomer, which is what pending claim 1 is drawn to.  As such, there is no requirement in pending claim 1 that the polymeric resin be flat and the results shown in the inventive and comparative examples are not sufficient to extend the flattening characteristic to the much broader scope of resins recited in pending claim 1.  If the Applicant wishes to rely on the shape characteristics of the polymeric resin sufficiently specific shape characteristics need be recited in the claims or the Applicant should recite that the polymer resin is formed from a fluorinated monomer consisting of trifluoroethyl methacrylate.  The latter amendment would make the claims commensurate with the examples of the specification and thereby confer the shape characteristics and their attendant properties to the toner of the instant claims.  However, as presently constructed the claims are not deemed to be distinguished from the disclosures of Veregin and Ishikawa as there is currently no requirement in the pending claims that the polymeric resin be flat.  Additionally, there is insufficient evidence in the specification that all polymeric resins comprising a fluorinated monomer with the requisite percent by weight of crosslinking would be flattened during the production method of making a toner.  For all of these reasons the Applicant’s arguments are not found to be persuasive and the rejections are maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Veregin et al. (US PGP 2017/0090314) in view of Ishikawa et al. (US Patent 5,445,910).
Veregin teaches an emulsion aggregation toner having a particle size in the range from 0.1 to 15 micrometers ([0017] comprising an amorphous polyester resin and a crystalline polyester resin ([0019-39]).  The toner is further taught to comprise a surfactant ([0060-64]), a colorant ([0066-73]) and a wax ([0074]).  Additionally, Veregin teaches that the toner further comprises external additives such as silica or titania as well as cerium oxide or zinc stearate ([0112]).  The toner is further taught to be paired with a carrier particle to form a two component developer ([0117-123]).  Veregin does not teach the use of a polymeric resin as recited by the Applicant in pending claim 1.
Ishikawa teaches a toner comprising toner mother particles and polymeric fine particles as surface additives.  The polymeric fine particles are taught to be fluoro-containing acrylate polymers having a cross-linked structure (Abstract).  Ishikawa further teaches that the polymers should be between 0.1 and 30% by weight cross-linked (Col. 5 ln. 38-40).  In addition to the fluoro-containing acrylate polymers Ishikawa also teaches the use of nitrogen-containing vinyl type monomers and aliphatic olefin monomers, the latter of which are understood to constitute non-fluorinated hydrophobic monomers (Col. 5 ln. 4-11).  The toners are further taught to include additional external additives such as silica and titania (Col. 6 ln. 66-Col. 7 ln. 3).  In embodiments the toners are taught to have particle sizes within the Applicant’s range recited in pending claim 8 (see for example Col. 9 ln. 19-30, particle size of 8.5 micrometers and also Col. 6 ln. 57-65).  The fluorinated particles are taught to be present in an amount of from 1 to 10% by weight of the toner mother particles (Col. 6 ln. 57-65) and to possess a particle size of 50 to 300 nm (Col. 6 ln. 1-5).  Ishikawa teaches that by utilizing the above polymeric external additive a developer with excellent durability, image-transfer characteristics and stable image formation is obtained even under adverse environmental conditions (Col. 4 ln. 44-50).  Additionally, the developer has excellent environmental safety, good image density and high fidelity (Col. 4 ln. 51-56).  Therefore, it would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have utilized the polymeric external additives taught by Ishikawa et al. in the toner and developer taught by Veregin et al. in order to obtain the benefits taught to be associated with said polymeric external addtivies.
It would have been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have included a nitrogen-containing vinyl type monomer as taught by Ishikawa as a component of the copolymeric resin in the organic fine-particles because Ishikawa teaches the inclusion of nitrogen containing vinyl type monomers to obtain polymeric particles having desired charge control properties.  Optimization of the amount of the additive would have been obvious in order to give effective additives having hydrophobic nature and charge control properties.
Furthermore, it would have also been obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have included an additional monomer to the exemplified polymeric compositions of additive particles B, C, and D of Examples 2-4 because Ishikawa suggests an additional monomer may be used and desires a polymeri composition that is hydrophobic.  Selection of a hydrophobic (meth)acrylic alkyl ester or other disclosed monomer would have been obvious to give the properties desired of the reference.

Claim(s) 5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Veregin et al. (US PGP 2017/0090314) in view of Ishikawa et al. (US Patent 5,445,910) as applied to claim1-4, 6-15 and 17-20 above, and further in view of Vanbessien et al. (US Patent 8,663,886).
The complete discussions of Veregin and Ishikawa above are included herein.  Ishikawa does not teach the use of cyclohexyl methacrylate in the polymeric additive.
Vanbesien discloses a toner comprising toner particles and polymeric additives that provide excellent stability with respect to relative humidity and excellent charging characteristics (Abstract; col. 1, l. 22-28; col. 2, l. 30-56).  These are the same features of concern in Ishikawa and are provided by its external additive particles. The polymeric additives are a copolymer having at least one monomer with a high carbon to oxygen ratio, a monomer having more than one vinyl group, and at least one amine-functional monomer (Abstract; col. 2, l. 29-44).  
The monomer having the high carbon to oxygen ratio provides good relative humidity (RH) stability and is preferably an aliphatic cycloacrylate such as cyclohexylmethacrylate (col. 2, l. 57 – col. 3, l. 4; see pending claims 5 and 16).  This monomer is present in a copolymer in an amount of from about 60% by weight of the copolymer to about 99.4% by weight of the copolymer (col. 3, l. 32-36).
These monomers having more than one vinyl group give a crosslinked structure to the particles.  These crosslinking monomers can be diethyleneglycol diacrylate, triethyleneglycol diacrylate, tetraethyleneglycol diacrylate, polyethyleneglycol diacrylate, 1,6-hexanediol diacrylate, neopentylglycol diacrylate, tripropyleneglycol diacrylate, polypropyleneglycol diacrylate, 2,2'-bis(4-(acryloxy/diethoxy)phenyl)propane, trimethylolpropane triacrylate, tetramethylolmethane tetraacrylate, ethyleneglycol dimethacrylate, diethyleneglycol dimethacrylate, triethyleneglycol dimethacrylate, tetraethyleneglycol dimethacrylate, polyethyleneglycol dimethacrylate, 1,3-butyleneglycol dimethacrylate, 1,6-hexanediol dimethacrylate, neopentylglycol dimethacrylate, polypropyleneglycol dimethacrylate, 2,2'-bis(4-methacryloxy/diethoxy)phenyl)propane, 2,2'-bis(4-(methacryloxy/polyethoxy)phenyl)propane, trimethylolpropane trimethacrylate, tetramethylolmethane tetramethacrylate, divinyl benzene, divinyl naphthalene, or divinyl ether (col. 3, l. 5-23). The monomer having a plurality of vinyl groups is present in the polymeric additive in an amount of from about 0.1% by weight of the copolymer to about 20% by weight of the copolymer (col. 3, l. 36-42).
The amine-functional monomer provides charge control for the resulting toner composition and is preferably dimethylaminoethyl methacrylate, diethylaminoethyl methacrylate, dipropylaminoethyl methacrylate, diisopropylaminoethyl methacrylate, or dibutylaminoethyl methacrylate (col. 2, l. 30-45; col. 3, l. 24-32).  The amine-functional monomer is present in the copolymer in an amount of from about 0.5% by weight of the copolymer to about 5% by weight of the copolymer (col. 3, l. 42-47).
The toner particles are formed by an emulsion aggregation method where the resin and other components of the toner are placed in one or more surfactants, an emulsion is formed, toner particles are aggregated, coalesced, optionally washed and dried, and recovered (col. 18, l. 44-col. 20, l. 8; see pending claim 8).  The toner can also contain additives, such as silica, zinc stearate, or titania, with from about 0 weight percent to about 3 weight percent titania, from about 0 weight percent to about 3 weight percent silica, and from about 0 weight percent to about 3 weight percent zinc stearate (col. 22, l. 14-60; col. 23, l. 8-15; Examples 4-6; see pending claim 9).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use cyclohexylmethacrylate as an additional monomer in the copolymer of Ishikawa’s additive particle copolymer because Ishikawa teaches additional monomers are taught as being effective to aid in providing a hydrophobic character and Vanbesien discloses a comonomer for additive particle copolymers that provides good relative humidity (RH) stability.  Addditionally, it would have been further obvious to any person of ordinary skill in the art at the time of the effective filing date of the instant application to have used the resulting external addtiive in the toner of Veregin et al. Ishikawa and Vanbesien are concerned with similar properties in the same field of endeavor. 
It would also have been obvious to use Vanbesien’s amine-functional monomer as the nitrogen-containing vinyl type monomers in Ishikawa’s additive copolymer because this monomer is taught by Vanbesien as providing charge control for the resulting toner composition, which is a desired feature of Ishikawa’s additive.
Because the applied references are concerned with similar properties from their toner additives, have a common crosslinked structure, and are from the same field of endeavor there is ample motivation to use monomer components of Vanbesien’s additive polymer in the copolymer additive of Ishikawa.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/086,516 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of copending 17/086,516 contain the same subject matter recited in the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER L VAJDA whose telephone number is (571)272-7150. The examiner can normally be reached 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on (571)272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        10/19/2022